
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 700
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2012
			Ms. Slaughter
			 submitted the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Recognizing the 40th anniversary of the
		  enactment of Title IX of the Education Amendments of 1972, which prohibits
		  discrimination on the basis of sex in Federally funded education programs or
		  activities.
	
	
		Whereas title IX is intended to ensure equity for women
			 and girls by barring recipients of Federal education funding from
			 discriminating on the basis of sex in—
			(1)student
			 admissions;
			(2)recruitment;
			(3)scholarship awards
			 and tuition assistance;
			(4)housing;
			(5)access to courses
			 and other academic offerings;
			(6)counseling;
			(7)financial
			 assistance;
			(8)employment
			 assistance to students;
			(9)health and
			 insurance benefits and services; and
			(10)all aspects of
			 education-related employment;
			Whereas title IX is most well known for prohibiting
			 discrimination against women in sports;
		Whereas the benefits of participation in athletics are
			 clear, with research showing that student athletes—
			(1)graduate at higher
			 rates;
			(2)perform better in
			 school;
			(3)are less likely to
			 use drugs and alcohol, smoke; and
			(4)are less likely to
			 develop mental illness or obesity;
			Whereas adolescent females are twice as likely as
			 adolescent males to suffer from depression, but studies have proven that
			 athletic females have higher confidence, better self-images, and lower levels
			 of depressions, which helps them succeed throughout their lives;
		Whereas a majority of women identified as key leaders in
			 Fortune 500 companies participated in sports;
		Whereas the parents of young girls have testified before
			 Congress that it is equally important to them to coach their daughters in youth
			 sports as it is to coach their sons;
		Whereas when the Department of Health, Education, and
			 Welfare issued the first policy guidance regarding title IX and athletics, the
			 agency specifically noted that on most campuses, the primary problem
			 confronting female athletes is the absence of a fair and adequate level of
			 resources, services, and benefits;
		Whereas since title IX was enacted, the number of women
			 competing in college sports has soared by more than 600 percent, while the
			 number of high school girls competing in sports increased by over 1,000
			 percent; and
		Whereas as a result of title IX, countless women who may
			 not have otherwise been able to pursue higher education have had the
			 opportunity to attend college because of athletic scholarships: Now, therefore,
			 be it
		
	
		That the House of Representatives
			 recognizes the 40th anniversary of title IX as landmark legislation that
			 has—
			(1)allowed women to
			 realize vast intellectual, cultural, and athletic opportunities throughout the
			 United States;
			(2)has contributed to
			 the overall health and well-being of women; and
			(3)has contributed to
			 the advancement of women in every field from athletics to business to science
			 and technology.
			
